Citation Nr: 1121722	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  07-05 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for an ankle disorder.

2. Entitlement to service connection for a foot disorder.

3. Entitlement to an initial rating in excess of 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from November 1971 to November 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in October 2005 by the VARO in Houston, Texas, granting service connection for tinnitus and assigning a 10 percent evaluation therefore, effective from March 2005, but denying entitlement to service connection for ankle and feet disabilities.

In November 2010, the Board remanded this matter to the RO to schedule a Board hearing. 

In a January 2011 letter, the RO informed the Veteran that his hearing was scheduled in March 2011.  In correspondence dated in March 2011, the Veteran indicated that he wished to withdraw his request for a personal hearing.  As such, his hearing request is withdrawn.  See 38 C.F.R. § 20.704(e) (2010).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate each claim on appeal has been accomplished.

2.  In a March 2003 letter, the Veteran indicated that he wished to withdraw his appeal.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for service connection for a foot disorder by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The criteria for withdrawal of an appeal for service connection for an ankle disorder by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

3.  The criteria for withdrawal of an appeal for an increased rating for tinnitus by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  See 38 C.F.R. § 20.204 (2010).

In this case, it was expressly indicated that the Veteran withdrew his appeal in a March 2011 statement from the Veteran.  Accordingly, the Board does not have jurisdiction to review the appeal concerning any issue, and the Veteran's appeal of these issues are dismissed without prejudice.


ORDER

Entitlement to service connection for an ankle disorder is dismissed.

Entitlement to service connection for a foot disorder is dismissed.

Entitlement to an initial rating in excess of 10 percent for tinnitus is dismissed.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


